Iobst, P. J., and Henninger, J.,
The court is satisfied that on three different days, July 27, 28 and 31,1936, the steward for Reindeer Home Association sold liquor to State enforcement officers who were not members of the club.
On February 23,1937, a petition was presented by the Attorney General for the revocation of its license for said violations of the State liquor laws, said petition having been sworn to on November 12, 1936. The license year ended February 1,1937.
We feel that this case comes within the exception in the decision of the Superior Court in the matter of Seila’s *378Liquor License Case, 124 Pa. Superior Ct. 519, and that there has been unreasonable delay in initiating the revocation proceedings. The proceedings are brought almost seven months after the violations, almost one month after the expiration of the license year and, what is inexplicable, three and one half months after execution of the petition to revoke. There have been no prosecutions instituted for these violations.
And now, March 22, 1937, the petition to revoke the club liquor license of Reindeer Home Association for premises 110 North Seventh Street, Allentown, Pa., is dismissed at the costs of petitioner.
From Edwin L. Kohler, Allentown.